DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments filed 10/14/2022
Applicant’s Amendments have changed the scope of the claims, necessitating new considerations. Nevertheless, the Amendment is seen to be taught by previously cited Stockhem (US 20160018059) as shown in the updated prior art rejections below. 
	Regarding the applicant’s Arguments to Stockhem, it is noted that while the application and Stockhem have differences, Stockhem is seen to read on the scope of the amended claim. It is noted that Stockhem have a terse description of the process of the applicant. The claims however, defined as an apparatus, are not seen to specifically require the process to occur in the specific manner, but rather a structure that is reasonably configured to (or does) perform the process. In this case it is asserted that Stockhem discloses the structure as currently claimed, as well as the capability of “the scrubber tank is fluidly connected to the top of the vessel to receive vapors released from the acidic solution to the top of the vessel so the vapors pass from the top of the vessel and into the vapor absorption material” in paragraph 23 (“an absorption means provided for removing vapors which are released as a result of the discharging of the liquid”). This is interpreted to mean that, even if the liquid discharging step begins before vapor absorption starts, that vapor absorption can occur at a time where some amount of liquid (even if small) is still in the vessel, which reads on “while the acidic solution is stored in the vessel”. Therefore, the Applicant’s Arguments are not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 10-11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stockhem et al (US 20160018059).

Regarding claim 1, Stockhem (FIGs 1-5) discloses “An acid storage tank, comprising:
a frame (20-23, 50-52);
a tank assembly (44, 8), comprising:
a vessel (44) supported by the frame (see FIG 5) and having a first end (front), a second end (back), a sidewall (sidewall, includes top, bottom, and side) extending from the first end to the second end (by definition extends front to back) and having a top (where 48 is located), a bottom (bottom), at least one side (vertically extending portion of sidewall), and an internal surface (not shown but wall evidently has an interior), and an outlet (48) fluidly coupled with the bottom (44 is understood to communicate with the bottom of 44, as fluid can be emptied from the bottom of 44 to 48); and
an acidic solution disposed in the vessel (paragraph 50 understood to evidence presence of acid);
a scrubber tank (8) supported by the frame (see FIG 1); and
a vapor absorption material disposed in the scrubber tank (paragraph 23), wherein the scrubber tank is fluidly connected to the top of the vessel (paragraph 23) while the acidic solution is disposed in the vessel (understood that vapor absorption can occur at a time where some amount of liquid [even if small] is still in the vessel) to receive vapors released from the acidic solution to the top of the vessel (paragraph 67) so the vapors pass from the top of the vessel and into the vapor absorption material (paragraph 23).”

Regarding claim 2, Stockhem (FIGs 1-5) discloses “wherein the scrubber tank is fluidly connected to the vessel with a conduit (“dip pipe” in paragraph 82), and wherein at least a portion of the conduit extends into the scrubber tank adjacent a lower end thereof (while not illustrated,“ dip pipes”, as understood in the art, are configured to extend down into the bottom of the volume [read on “adjacent a lower end”] they are placed therein).”

Regarding claim 4, Stockhem (FIGs 1-5) discloses “wherein the scrubber tank has a vent (9) at an upper end thereof (see FIGs).”

Regarding claim 10, Stockhem (FIGs 1-5) discloses “An acid storage tank, comprising:
a frame (20-23, 50-52);
a vessel (44) supported by the frame (see FIGs) and having a first end (front), a second end (back), a sidewall (sidewall, includes top, bottom, and side) extending from the first end to the second end (by definition extends front to back) and having a top (where 48 is located), a bottom (bottom), at least one side (vertically extending portion of sidewall), and an internal surface (not shown but wall evidently has an interior), and an outlet (48) fluidly coupled with the bottom (44 is understood to communicate with the bottom of 44, as fluid can be emptied from the bottom of 44 to 48); and
a scrubber tank (8) supported by the frame (see FIGs) and containing a vapor absorption material (paragraph 23), the scrubber tank fluidly connected to the top of the vessel to receive vapors released from an acidic solution while the acidic solution is disposed in the vessel understood that vapor absorption can occur at a time where some amount of liquid [even if small] is still in the vessel) from the top of the vessel so the vapors pass into the vapor absorption material (paragraph 23).”

Regarding claim 11, Stockhem (FIGs 1-5) discloses “wherein the scrubber tank is fluidly connected to the vessel with a conduit (“dip pipe” in paragraph 82), and wherein at least a portion of the conduit extends into the scrubber tank adjacent a lower end thereof (while not illustrated,“ dip pipes”, as understood in the art, are configured to extend down into the bottom of the volume [read on “adjacent a lower end”] they are placed therein).”

Regarding claim 14, Stockhem (FIGs 1-5) discloses “wherein the scrubber tank has a vent (9) at an upper end thereof (see FIGs).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockhem in view of Smith et al (US 3656657).

Regarding claims 3 and 12, Stockhem is silent regarding “where a portion of the conduit adjacent the lower end of the scrubber tank has a plurality of perforations.”
	However, Smith (FIG 1) teaches a dip tube 3 in a container (analogous to Stockhem), where the dip tube is perforated (12).
	Therefore it would have been obvious, before the effective filing date, to modify the conduit of Stockhem such that “where a portion of the conduit adjacent the lower end of the scrubber tank has a plurality of perforations”, as taught by Smith, to provide a conduit receptive of both liquid and vapor in the vessel.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockhem.

Regarding claims 5 and 15, Stockhem does not explicitly state “wherein the scrubber tank has a drain at a lower end thereof.” Stockhem does show some piping 41-42 connected to the bottom of scrubber tank 8 but does not describe the use of the piping.
	If Stockhem does not have a drain, then it would have been obvious, before the effective filing date, to modify the scrubber tank of Stockhem such that “wherein the scrubber tank has a drain at a lower end thereof”, to provide a means for emptying 8, as is known in the art. 

Claims 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockhem in view of Liebenberg et al (US 20110309076).

Regarding claims 7-8 and 17-18, Stockhem is silent regarding “[claims 7/17] wherein the tank assembly further includes an electronic level monitoring device communicating with the interior of the vessel and sealingly connected to the vessel” and “[claims 8/18] wherein the electronic level monitoring device includes a light assembly mounted on the exterior of the vessel for visually indicating the level of the fluid in the vessel.”
	However, Liebenberg (FIGs 1-2) teaches a pressure vessel (analogous to Stockhem) having an “electronic level monitoring device” (22) on the exterior of the vessel (see FIGs 1-2), the device communicating with the interior of the vessel (see FIG 3), connected to the vessel (see FIGs), configured to show a liquid level (paragraph 24), and utilizing LEDs (read on “light assembly… for visually indicating”) to provide the user with visuals of the vessel’s parameters.
	Therefore it would have been obvious, before the effective filing date, to modify the vessel of Stockhem such that “[claims 7/17] wherein the tank assembly further includes an electronic level monitoring device communicating with the interior of the vessel and sealingly connected to the vessel” and “[claims 8/18] wherein the electronic level monitoring device includes a light assembly mounted on the exterior of the vessel for visually indicating the level of the fluid in the vessel”, as taught by Liebenberg, to provide the user with visuals of the vessel’s parameters.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockhem in view of Goad (US 20150159809, previously cited).

Regarding claims 9 and 19, Stockhem is silent regarding “wherein at least the internal surface of the vessel is formed of a polymeric material.”
	However, Goad teaches providing tank interiors (analogous to Stockhem) with flexible linings made of polymeric material (paragraph 112).
	Therefore it would have been obvious, before the effective filing date, to modify the vessel of Stockhem such that “wherein at least the internal surface of the vessel is formed of a polymeric material”, as taught by Goad, to improve the tanks with a chemically-resistant interior as is known in the art.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockhem in view of Trahan et al (US 5634962).

Stockhem does not discloses “wherein the vapor absorption material is water.”
	However, Trahan teaches it is known in the art of scrubbing (analogous to Stockhem) to utilize an alternative vapor absorption medium being water (Column 2 lines 40-67). Furthermore, it is understood in the art that benzyl chloride is soluble in water. 
	Therefore it would have been obvious, before the effective filing date, to modify the vessel of Stockhem such that “wherein the vapor absorption material is water”, as taught by Trahan, as choosing an alternative/additional material to achieve the same/improved expected result (absorption of a particular vapor; furthermore, it is understood that Stockhem would accommodate the acid formed in 8) would be within routine skill in the art. One benefit would be to use a material that can be easily removed/replaced.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Their reasons for Allowability are upheld from the previous Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753